Exhibit Seabridge Gold Inc. Notice Of Annual General Meeting of Shareholders NOTICE IS HEREBY GIVEN that the Annual General Meeting (the "Meeting") of the shareholders of SEABRIDGE GOLD INC. (herein called the "Corporation") will be held at The Albany Club,91 King Street East, Toronto, Ontario, Canada M5C 1G3 on Wednesday, June 18, 2008 at the hour of 4:30 p.m. (Toronto time) for the following purposes: 1. to receive and consider the audited financial statements of the Corporation for the year endedDecember 31, 2007 and the auditors’ reports thereon; 2. to elect directors for the ensuing year; 3. to appoint the auditors for the ensuing year; 4. to authorize the directors to fix the auditors remuneration; 5. to amend By-Law No. 1 of the Corporation to cause the share register of the Corporation to record issued shares in registered form and issued shares in non-certificated form; 6. to approve an increase in the number of shares reserved for issue under the Company's stock Option Plan by 650,000 shares; 7. to approve amendments to the Corporation’s Stock Option Plan to cause the expiry date of options to be extended shortly beyond expiry of a management imposed blackout period and to adjust the property to be received by an optionee on exercise of an option after completion of a compulsory acquisition or going private transaction as more particularly set out in the Management Proxy Circular in respect of the Meeting; 8. to approve grants of 150,000 stock options in total to officers and an employee as more particularly set out in the Management Proxy Circular in respect of the Meeting; 9. to give advance approval to the adoption of a new Stock Option Plan that complies with the requirements of the Toronto Stock Exchange, as more particularly set out in the Management Proxy Circular in respect of the Meeting; and 10. to transact such other business as may properly come before the Meeting. The accompanying Management Proxy Circular provides additional information relating to the matters to be dealt with at the meeting and is deemed to form part of this notice. If you are unable to attend the meeting in person, please complete, sign and date the enclosed form of proxy and return the same within the time and to the location set out in the form of proxy accompanying this notice. DATED at Toronto, Ontario this 17th day of April, 2008. BY ORDER OF THE BOARD OF DIRECTORS /s/ Rudi P. Fronk Rudi P.
